HAWKINS, Circuit Judge,
concurring:
I join the majority opinion because, although I believe there are responsible arguments to be made on both sides, I do not believe the Constitution of the United States restrains citizens of a state from imposing *860term limits, even a lifetime ban on future service, on their elected state representatives. Our role here, of course, is to judge not the wisdom of such a measure, but its constitutionality.
I also write separately to express briefly two other points that deserve mention.
First, while I agree with the majority in its res judicata analysis, I would go further than the majority. Not only does the public interest exception enable us to review this matter, but even if the exception did not apply, this ease would not be barred by res judicata because the parties in this case are not in complete privity with those in Legislature v. Eu, 54 Cal.3d 492, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991), cert. denied, 503 U.S. 919, 112 S.Ct. 1292, 117 L.Ed.2d 516 (1992).
The interests of Bates (and the other named plaintiffs) could not have been adequately represented by the Legislature or the particular legislators in Eu. Bates et al. assert their own individual right to run for an additional term or, in the case of their supporters, to vote for the particular candidate of their choice. This right is not subsidiary to any interest the Legislature as an institution might have had in Eu. This raises real doubts about whether the Legislature or the particular legislators in Eu “might fairly be treated as acting in a representative capacity,” Lynch v. Glass, 44 Cal.App.3d 943, 119 Cal.Rptr. 139 (1975), and whether privity exists between the parties in the two actions.
Second, although I agree with the majority that “the relevant ballot materials and the surrounding context provided sufficient notice making it clear that Proposition 140 required lifetime bans,” in the interest of balance, the record should be clear that the proponents of Proposition 140 have not exhibited complete consistency on this point. In fact, they argued for the opposite conclusion before the California Supreme Court.